Lamorelle, P. J.,
While there is no evidence of fraud, accident or mistake, there is testimony which shows that the mortgage was understood between the mortgagor and mortgagee to be executed as security for the loan of one-half of its face value.
The exceptions stand or fall by the evidential value of the testimony tending to show such understanding and agreement. The law is well settled that parol testimony is admissible: see Gandy v. Weckerly, 220 Pa. 285; Potter v. Grimm, 248 Pa. 440.
Concisely stated, the relevant facts are these: Harry G. Hirsh had agreed to buy a block of four houses for $10,500; he paid $1200 down-mjoney; the grantors were to accept a purchase-money mortgage of $4000 and the balance, $5300, was to be paid in cash. He told the attorney who was preparing the papers that his brother, David G. Hirsh (the decedent), had agreed to lend him $4000, but that they wanted the mortgage drawn for $8000. Afterwards, the brother, the mortgagee, verified this statement, saying to the attorney that it was his desire that the mortgage should be made in double the amount of the loan, so that he would have plenty of security. Accordingly, the mortgage was so prepared. At the time of settlement, the brother and mortgagee drew his cheek for $5484.90, this being the sum required to make up the balance then due. Why so much was paid does not appear. It is apparent, however, that the mortgagee would hardly advance $8000 on a second mortgage where the equity was but $6500. David G. Hirsh afterwards died, and by his will he left his residuary estate to his brother, Harry G. Hirsh, and *209named him as executor. As such, in that he was the owner of the houses and of the mortgage, he caused the latter to be satisfied of record. The widow of David G. Hirsh elected to take against the will, and at the audit sought to surcharge the executor with the $8000 mortgage, to the one-half of which she was entitled under the intestate law.
The auditing judge ruled that the testimony of one witness who knew the details of the original transaction, corroborated by the records of the title company made at the time of settlement, was sufficient to overcome the presumption naturally arising from the terms of the writings under seal; and in this we find no error.
The widow should not complain, in that the surcharge is greater by some $1400 than the amount which the decedent was to advance. In the absence of any explanation by the mortgagor, however, it is a fair assumption that his brother really did contribute more than he had originally agreed to do, and so the auditing judge thought.
All exceptions are dismissed and the adjudication is confirmed absolutely.